UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GBOGOU GBOUKROU; DELPHINE             
OLLOCHI ACHI,
                     Petitioners,
                 v.                              No. 03-1300
JOHN ASHCROFT, Attorney General of
the United States,
                       Respondent.
                                      
             On Petition for Review of an Order of the
                 Board of Immigration Appeals.
                   (A72-191-830, A75-970-982)

                  Submitted: September 23, 2003

                      Decided: October 15, 2003

        Before MICHAEL and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Linda Hanten, HARRIGAN & HANTEN, P.C., Washington, D.C.,
for Petitioners. Peter D. Keisler, Assistant Attorney General, Thomas
M. Bondy, Mark S. Davies, Appellate Staff, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                       GBOUKROU v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Gbogou Gboukrou and Delphine Ollochi Achi,1 natives and citi-
zens of the Ivory Coast, petition for review of an order of the Board
of Immigration Appeals (Board) affirming without opinion the Immi-
gration Judge’s (IJ) denial of relief from deportation. As discussed
below, we deny the petition for review.

   Petitioners first contend that the IJ erred in finding that Gboukrou
failed to qualify for withholding of deportation. We have reviewed
the record and the IJ’s decision, which was designated by the Board
as the final agency determination, and find that substantial evidence
supports the IJ’s conclusion that Petitioners did not qualify for this
relief based on Gboukrou’s claim. See 8 U.S.C. § 1105a(a)(4) (1994);2
8 C.F.R. § 1208.16(b)(1)(A) (2003); Gonahasa v. INS, 181 F.3d 538,
542 (4th Cir. 1999); INS v. Stevic, 467 U.S. 407, 429-30 (1984).

   Petitioners next ask that this case be remanded for the taking of
new evidence on country conditions in the Ivory Coast. We find that
we are barred by the transitional rules applicable here from effecting
such a remand. See IIRIRA § 309(c)(4)(B). Finally, we reject Peti-
tioners’ challenges to the Board’s decision to affirm the decision of
the IJ without opinion under 8 C.F.R. § 1003.1(a)(7) (2003).

    We accordingly deny the petition for review. We dispense with
    1
   Achi is Gboukrou’s spouse and seeks relief based on his claim.
    2
   We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009, effective April 1, 1997.
Because this case was in transition at the time the IIRIRA was passed,
§ 1105a(a)(4) is applicable here under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.
                      GBOUKROU v. ASHCROFT                        3
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                               PETITION DENIED